FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTIA GROUP MGT. LLC; GREENS                    No. 11-16901
AT VENTANA,
                                                 D.C. No. 2:04-sc-01414-SMM
               Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

JUNE E. WILLEMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       June E. Willems appeals pro se from the district court’s order denying her

motion for reconsideration of its judgment dismissing her putative qui tam action.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Willems’s motion

for reconsideration because Willems failed to establish grounds for relief under

either Fed. R. Civ. P. 59(e) or 60(b). See id. at 1263 (discussing factors to consider

for reconsideration or relief from judgment under Rule 59(e) and 60(b)).

      Willems’ waived her due process claim by raising it for the first time on

appeal, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam),

and her arguments regarding service of process and subject matter jurisdiction are

not supported by the record.

      AFFIRMED.




                                          2                                    11-16901